IN THE SUPREME COURT OF PENNSYLVANIA


IN RE:                                    : No. 844
                                          :
APPOINTMENT TO THE COURT OF               : SUPREME COURT RULES DOCKET
JUDICIAL DISCIPLINE                       :




                                       ORDER

PER CURIAM
         AND NOW, this 23rd day of July, 2020, the Honorable Daniel D. McCaffery,

Philadelphia, is hereby appointed as a member of the Court of Judicial Discipline for a

term of four years, commencing September 20, 2020.